 

Exhibit 10.1

 

AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT made and entered into as of this 31st day of December, 2007, by
and between BLOUNT INTERNATIONAL, INC., a Delaware corporation (the “Company”)
and DENNIS EAGAN (“Executive”);

 

W I T N E S S E T H:

 

WHEREAS, the Company and Executive entered into an Employment Agreement, dated
as of August 15, 2000 (“Employment Agreement”), providing for the terms and
conditions of Executive’s employment by the Company; and

 

WHEREAS, the parties now desire to amend the Employment Agreement in the manner
hereinafter provided;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Employment Agreement, the parties hereby
agree as follows:

 

1.

 

Section 5.1(c) is hereby amended by deleting the present section in its entirety
and substituting the following in lieu thereof:

 

“(c)  Health and Life Insurance Coverage - The health (including executive
medical) and group term life insurance benefits coverage provided to Executive
at his date of termination shall be continued for the Severance Period at the
same level and in the same manner as then provided to actively employed
executive participants as if his employment under this Agreement had not
terminated.  Any additional coverages Executive had at termination, including
dependent coverage, will also be continued for such period on the same terms, to
the extent permitted by the applicable policies or contracts.  Any costs
Executive was paying for such coverages at the time of termination shall be paid
by Executive by separate check payable to the Company each month in advance.  If
the terms of the life insurance coverage referred to in this subsection (c), or
the laws applicable to such life insurance coverage, do not permit

 

 

1

--------------------------------------------------------------------------------


 

continued participation by Executive, then the Company will arrange for other
life insurance coverage at its expense providing substantially similar benefits.

 

                                                If the terms of the healthcare
benefits program referred to in this subsection (c) do not permit continued
participation by Executive as required by this subsection or if the healthcare
benefits to be provided to Executive and his dependents pursuant to this
subsection (c) cannot be provided in a manner such that the benefit payments
will continue to be tax-free to Executive and his dependents, then the Company
shall (i) make two payments to Executive, the first one within five (5) days
after Executive’s date of termination and the second payment one year after the
date of the first payment, of a lump sum amount equal to the monthly rate for
COBRA coverage at Executive’s termination date (and, in the case of the second
payment, the rate in effect one year after his termination date) that is then
being paid by former active employees for the level of coverage that applies to
Executive and his dependents, minus the amount active employees are then paying
for such coverage, multiplied by twelve (12) (plus a tax gross-up on such lump
sum amount determined under this subsection (c)), and (ii) permit Executive and
his dependents to elect to participate in the healthcare plan for the length of
the Severance Period upon payment of the applicable rate for COBRA coverage
during the Severance Period.”

 

2.

 

Section 5.1(d) is hereby amended by deleting the present section in its entirety
and substituting the following in lieu thereof:

 

“(d)  Employee Retirement Plans - Executive will be treated as if he continued
to participate, consistent with past practices, in all employee retirement and
deferred compensation plans maintained by the Company in which Executive is
eligible to participate as of his date of termination, including, to the extent
such plans are still maintained by the Company, the Blount Retirement Plan (this
plan has been frozen as of December 31, 2006), the SERP (this plan has been
frozen as of December 31, 2006), the Individual SERP, the Blount 401(k) Plan,
and the Blount Excess 401(k) Plan.  Executive’s participation in such retirement
and deferred compensation plans, including the Individual SERP, shall be treated
as continuing for the Severance Period and the compensation payable to Executive
under (a) and (b) above shall be treated (unless otherwise excluded) as
compensation under the plan as if it were paid on a monthly basis.  For purposes
of the Blount 401(k) Plan and the Blount Excess 401(k) Plan, he will receive
Company Matching Contributions (but not Savings Plus Contributions) to the plan
for the Severance Period at a level equal to the Company’s customary
contributions to participants accounts under the plans, assuming Executive had
participated in such plans at the

 

 

2

--------------------------------------------------------------------------------


 

maximum permissible contributions level, and the Company shall pay such
additional amounts in a lump sum within 30 days of his termination of
employment.”

 

3.

 

Section 5.1(h) is hereby amended by adding the following sentence to the end of
the present section:

 

“The benefits provided pursuant to this subsection (h) shall be provided in a
manner consistent with the requirements of Section 409A of the Code.”

 

4.

 

Section 5.1 is hereby amended to adding a new Section 5.1(i) reading as follows:

 

“(i)  Section 409A Compliance.  The Company shall have the authority to delay
the commencement of all or a part of the payments to Executive under this
Section 5.1 if Executive is a “key employee” of the Company (as determined by
the Company in accordance with procedures established by the Company that are
consistent with Section 409A) to a date which is six months after the date of
Executive’s termination of employment (and on such date the payments that would
otherwise have been made during such six-month period shall be made) to the
extent (but only to the extent) such delay is required under the provisions of
Section 409A to avoid imposition of additional income and other taxes, provided
that the Company and Executive agree to take into account any transitional
rules and exemption rules available under Section 409A.”

 

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.

 

 

 

 

COMPANY:

 

BLOUNT INTERNATIONAL, INC.

 

 

By:

/s/ Richard H. Irving, III

 

Richard H. Irving, III

 

Senior Vice President

 

General Counsel and

 

Secretary

 

 

 

EXECUTIVE:

 

 

 

/s/ Dennis E. Eagan

 

DENNIS EAGAN

 

 

4

--------------------------------------------------------------------------------